Citation Nr: 1545046	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  11-14 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for coronary artery disease, status post coronary artery bypass graft associated with herbicide exposure (CAD), evaluated as 10 percent disabling from June 11, 2003 to December 16, 2003 and as of April 1, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1969 to December 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for CAD and assigned a 10 percent rating, effective August 26, 2003.  Subsequent to the rating decision, jurisdiction was transferred to the RO in St. Petersburg, Florida.

Thereafter, in a March 2009 rating decision, the Appeals Management Center (AMC) increased the rating for CAD to 100 percent from December 17, 2003 based on surgical or other treatment necessitating convalescence.  An evaluation of 10 percent was continued from April 2004.

Finally, in a December 2010 rating decision, the RO granted an effective date of June 11, 2003 for service connection for CAD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2015 written brief presentation, the Veteran's representative indicated that the appellant's last examination, dated in February 2011, was stale and requested that a new VA examination be provided.  Given that over 4 years have passed since the most recent VA compensation examination, and the 
claimant's representative asserting that the evidence has become stale, the Board finds that the Veteran should be afforded an additional VA compensation examination to assess the current degree of disability of his CAD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007)


Accordingly, the case is REMANDED for the following action:

1.  Associate any records of ongoing VA treatment with the claims folder.

2.  Schedule the Veteran for a VA cardiology examination to determine the current severity of his CAD.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report. 

Exercise stress testing should be conducted.  The examiner must indicate whether dyspnea, fatigue, angina, dizziness, or syncope are produced at workloads of (1) three or less METs, (2) greater than three, but less than five METs, (3) greater than five, but less than seven METs, (4) greater than seven, but less than ten METs, or (5) greater than ten METs. 

If a laboratory determination of METs by exercise stress testing cannot be done for medical reasons, the examiner should provide an estimate of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope. 

The examiner also should indicate whether the Veteran's CAD requires continuous medication; whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; whether there is evidence of chronic congestive heart failure; whether there is evidence of acute congestive heart failure within the last year and, if so, whether there was more than one episode; and whether there is any left ventricular dysfunction and provide the ejection fraction percentage.

3.   Thereafter, readjudicate the issue on the appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




